McCLELLAN, J.
The appellant was convicted of an assault and battery, under an indictment which charged an assault with intent to murder. In determining whether be *90was in fault in bringing on the difficulty, in which the assault was alleged to have been made, the ownership of certain corn became a material inquiry. The proof was, that this corn was a part of a crop raised by the defendant under a contract between him and one Turnipseed, by the terms of which the latter “furnished the land and teams, the defendant furnished the labor, and the crop was to be equally divided between them.” A part of the corn had been gathered by the defendant, under the direction of Turnipseed, who ordered defendant to store it in his, Turnipseed’s, crib. Two wagon-loads were thus gathered and stored; but the third load was stored in a crib belonging to, or under the control of the defendant. The assault charged in the indictment was consequent upon an effort of Turnipseed to get possession of this corn, and defendant’s resistance thereto. On this state of the facts, the court charged the jury as follows: “The legal title to the corn was in Mr. Turnipseed, and the defendant had no right to it other than a lien, which could be enforced by attachment.” This charge is not in harmony with the decisions of this court. These adjudications have fully settled the doctrine, that crops grown under a contract, such as the one proved in this case, belong to the contracting parties as tenants in common, and that this relation is changed by section 3065, only for the purpose, and to the extent of furnishing the agricultural laborer a remedy against the unfair dealings of his co-tenant, by the process of attachment; and until this remedy, which may be regarded in a sense as cumulative, is resorted to, the relations and rights of the parties are those of tenants in common, each having the same title, and the same right of possession as the other.—Collier v. Falk, 69 Ala. 58; Holcombe v. State, 69 Ala. 218; McCall v. State, 69 Ala. 227; Smith v. State, 84 Ala. 438.
Two or more charges were given at the request of the State, and eight charges asked by the defendant the court refused to give. To the action of the court in each particular, there was one general exception. These exceptions could not avail the defendant, unless, in the one instance, all the charges given at the request of the solicitor were bad; and in the other, all those of the defendant which were refused, correctly stated principles of law bearing on the case. We are satisfied that some, at least, of the former were good, and some, at least, of the latter were bad. It follows, that the action of the court on the special charges given and refused is not presented so as to authorize revision by this *91court.—Black v. Pratt C. & C. Co., 85 Ala. 511; Bedwell v. Bedwell, 77 Ala. 587; Stevenson v. Moody, 83 Ala. 418; McGehee v. State, 52 Ala. 225.
For the error in the general charge pointed out above, the judgment must be reversed, and the cause remanded.